DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/25/2022 has been entered and made of record. Claims 1-23 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,100,717 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference CRUTCHFIELD et al. (2005/0177463 A1) is made of record as teaching a method/system for providing a virtual showroom for interactive electronic shopping. A display terminal located inside a merchant store displays a virtual store that has a physical layout corresponding to the physical layout of the real store. With 
Reference BLOCK et al. (2011/0183732 A1) is made of record as teaching a method/system for generating casino floor maps by superimposing virtual objects correlating to real objects, on a live feed of the casino. With reference to Fig. 1, monitoring devices, such as video cameras (191), are used to capture activities and/or conditions of a casino floor [0054]. Monitoring devices are used to record and/or transmit the detecting images [0054]. The system of Block generates overlay objects of the metadata and superimposes the overlay objects onto the video casino floor map (123) to indicate locations where metadata can be viewed and/or the metadata related to the casino floor objects [0056]. Block teaches generating a real-time video casino floor map [0054]. The monitoring server (180) can collect data (e.g., player identify data, 
Reference BUIBAS et al. (10,373,322 B1) is made of record as teaching an autonomous tore system that analyzes camera images to track people and their interaction with items using a processor that obtains a 3D model of a store that contains items and item storage areas [abstract]. Buibas includes cameras (121, 122) to observe the item storage area (102) [7:38-40]. Processor (130) may also receive a 3D model (131) of the store and may use the 3D model to analyze camera images [7:60-62].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: a display that displays a first region comprising a virtual rack assigned to a physical rack where virtual items represent the physical items on the rack, and a second region displaying the live rack feed associated with the virtual rack.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
18 February 2022